Citation Nr: 0434052	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-23 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The veteran served in missing status from January 13, 1944 to 
January 8, 1945, and with the recognized guerilla service 
from January 9, 1945, to November 14, 1945.  The appellant is 
veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions dated in December 2001 and 
March 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied service connection for the cause of 
the veteran's death and entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318, 
respectively.

From her writings, the Board finds that the appellant has 
clearly expressed a desire to appeal her claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318 and has successfully 
perfected an appeal on this issue.  

From her writings dated August 2003, the Board finds that she 
expressed a desire to file a substantive appeal in response 
to a June 2003 Statement of the Case on the issue of 
entitlement to service connection for the cause of the 
veteran's death, which she construed as a type of "death 
pension."  She indicated in an associated VA Form 9 that 
certain private records of treatment were relevant to this 
claim, and submitted a release for obtaining those records.  
(However, the RO determined that those records were already 
associated with the claims file.)  

Finally, the Board finds that in the context of the full 
record, none of her writings using the term "death pension" 
express disagreement with the December 2001 denial of her 
claim for non-service-connected death pension benefits.  
Therefore, this issue is not within the Board's jurisdiction.


FINDINGS OF FACT

1.  The veteran died of cardiopulmonary arrest with an 
antecedent cause of chronic obstructive lung disease.  

2.  There is no medical evidence to show that the veteran's 
fatal heart and lung diseases were present during service or 
for many years thereafter, nor does the medical evidence show 
that either disease was linked to any incident of service.  

3.  The veteran was not service-connected for any disability 
during his lifetime and did not apply for VA compensation 
benefits during his lifetime..


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA 
has issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  These new provisions redefine the obligations of VA 
with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that VA's duties to the veteran under 
the VCAA have been fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  

With respect to the claim for service connection for the 
cause of the veteran's death, the Board concludes that the 
discussions in the December 2001 rating decision, the June 
2003 Statement of the Case, and letters sent to the appellant 
by the RO, adequately informed her of the information and 
evidence needed to substantiate her claim and complied with 
VA's notification requirements.   

With respect to the claim for Dependency and Indemnity 
Compensation pursuant to 38 U.S.C.A. § 1318, the Board 
concludes that the discussions in the March 2004 rating 
decision, the June 2004 Statement of the Case, and letters 
sent to the appellant by the RO, adequately informed her of 
the laws and regulations pertaining to her claim and that her 
claim was not capable of substantiation. 

The aforementioned Statements of the Case set forth the laws 
and regulations applicable to the appellant's claims.  
Further, an August 2001 RO letter from the RO to the 
appellant informed her of the type of evidence that would 
substantiate her claim for service connection for the cause 
of the veteran's death (i.e., the cause of death, an injury 
disease or other event in service, and a relationship between 
the cause of death and the injury, disease, or event in 
service); that she could obtain and submit private evidence 
in support of her claim; and that she could have the RO 
obtain VA and private evidence if she completed the 
appropriate medical releases for any private evidence she 
wanted the RO to obtain.  She was additionally informed that 
she could obtain and submit private evidence in support of 
her claim, and that she could  have the RO obtain VA and 
private evidence if she completed the appropriate medical 
releases for any private evidence she wanted the RO to 
obtain.  An October 2001 RO letter specifically informed her 
of the manner in which she could assist the RO in obtaining 
records from the Veterans Regional Hospital, and apparently 
as a result of her efforts the RO received extensive records 
of treatment from the hospital by facsimile later that month.  
An August 2003 letter from the RO to the veteran informed her 
that the RO still needed information and evidence regarding 
the veteran's death.  In a letter received in October 2003, 
the appellant informed the RO in response that the veteran 
died at home, essentially indicating that aside from the 
death certificate there were no terminal records of 
treatment.  She further responded in the correspondence 
received in October 2003 that she had no additional evidence 
to submit and that she had already submitted to VA all 
evidence that she had pertaining to her appeal.  She did 
request that the RO obtain records of treatment at the 
Veterans Regional Hospital for the periods form April 3 to 
April 9, 1997, and August 11 1997 to August 24 1997; but the 
RO properly determined that a complete set of these records 
was received by the RO in October 2001.  In sum, the 
appellant was notified and aware of the evidence needed to 
substantiate her claim for service connection for the cause 
of the veteran's death and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service department 
and medical records.  In addition, as noted above, the RO 
appellant by letter in August 2003 letter and asked her to 
identify all additional pertinent evidence with respect to 
her claim for service connection for the cause of the 
veteran's death.  The appellant identified records of the 
Veterans Regional Hospital which had clearly already been 
associated with the claims file in October 2001, and further 
indicated she had already submitted to VA all the evidence 
she had pertinent to her appeal.  Accordingly, the Board 
finds that the RO has obtained all identified evidence.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  With respect to the claim for 
service connection for the cause of the veteran's death, VCAA 
notice was provided to the appellant in August 2001, before 
the December 2001 RO decision that is the subject of this 
appeal.  
 
In addition, the Court acknowledged that the doctrine of 
harmless error is to be used when a mistake of the 
administrative body is one that clearly had no bearing on the 
procedure used or the substance of decision reached (quoting 
Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 1967) 
(emphasis added)).  See also 38 U.S.C. § 7261(b)(2); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Court shall "take due 
account of the rule of prejudicial error").   In the present 
case, after being advised of the types of evidence that could 
substantiate her claim for service connection for the cause 
of the veteran's death, the appellant indicated in September 
and October 2003 that she had no additional evidence to 
submit in favor of her claim, and that she had already 
submitted all evidence she had pertaining to her appeal.  
Therefore, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
To the extent any aspect of proper notice was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Statement of the 
Case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the precise language of the "fourth 
element," the RO did inform the appellant in August 2003 
that it was "your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal Department or Agency."  (Italics in original.)  
In the Board's view, this emphasized statement was sufficient 
to encompass notification that that appellant should submit 
any relevant evidence in her possession.  Further, in October 
2003, in response to the RO letter, the appellant indicated 
that she had no additional evidence to submit.  VCAA requires 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  In the case of the appellant's 
claim, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Additionally, because the record indicates that the 
appellant has asserted that she has submitted all the 
evidence she had pertaining to her appeal, any defect in the 
precise language of the notice informing her that she should 
submit any evidence in her possession is non-prejudicial, 
harmless error.

With respect to the issue for entitlement to DIC pursuant to 
38 U.S.C.A. § 1318, the claim is decided as a matter of law.  
Because the veteran was not service-connected for any 
disability during his lifetime (and in fact did not apply for 
service connection for any disability during his lifetime), 
the claim for DIC pursuant to 38 U.S.C.A. § 1318 must be 
decided as a matter of law.  See Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373, 
1377 (Fed. Cir. 2003) (NOVA II).  The VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (codified as amended at 38 C.F.R § 3.159 (d)).  See 
also VAOPGCPREC 5-2004 (holding that under 38 U.S.C. 
§ 5103(a), the Department of Veterans Affairs (VA) is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, and that under 38 U.S.C. § 5103A, VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Further, as substantiation of the claim 
for DIC pursuant to 38 U.S.C.A. § 1318 under the facts of 
this case is impossible, any arguable defect as to contents 
or timing of VCAA notice for this issue is harmless, non-
prejudicial error.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to her claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and  her procedural rights have 
not been abridged.  Bernard, supra.

Law and Regulations

To establish service connection for a disability, the facts 
as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease (including hypertension), when they are manifested to 
a compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).  For a service connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2003). If, as here, the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  Under 38 U.S.C.A. 
§ 1318(a) (West 2002), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2003).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2003).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected- 
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22. Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. § 
3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (April 5, 
2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in NOVA I, the Federal 
Circuit observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening - "hypothetical entitlement" claims.  Id. at 1379-
80.  (Emphasis added.)  

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  A Personal Record from the Army of the 
Philippines, signed by the veteran and dated in November 
1945, one week prior to his discharge from service in support 
of the Untied States armed forces, indicates that his lungs 
and cardiovascular system were normal.  All additional 
service documentation contains nothing to indicate any 
abnormality, disease or injury of the veteran's heart or 
lungs.  An April 1946 affidavit signed by the veteran 
indicates he incurred no wounds or illnesses during his 
Philippine Army service.  The veteran's October 1997 death 
certificate indicates that the immediate cause of death was 
cardio-respiratory arrest, with an antecedent cause of 
chronic obstructive lung disease.  Treatment records from 
April 1997 show that the veteran was treated at that time for 
pulmonary tuberculosis, far advanced, inactive; emphysema / 
chronic obstructive pulmonary disease; and pneumonia.  
Treatment records from August 1997, less than two months 
before he died, indicate the veteran was treated for 
congestive heart failure secondary to coronary artery 
disease; chronic obstructive pulmonary disease; and acute 
pyelonephritis.  As noted above, the appellant indicated in 
correspondence received in October 2003 that the veteran died 
at home and that there was no more evidence to submit.  

There is no medical evidence to show that the veteran had 
heart or lung disease  during service or for decades 
thereafter, and the medical evidence that is of record does 
not suggest that his fatal heart or lung disease was linked 
to any remote incident of or finding recorded during service.  
For this reason, a VA medical opinion is not needed to decide 
the merits of the claim.  See 38 U.S.C.A. § 5103A(d).  There 
is absolutely no documented or even alleged incident of 
service to which an examiner might be asked to causally link 
the veteran's death.  The evidence of record is sufficient 
for a determination on the merits of this case, as the 
evidence shows the cause of the veteran's death to be 
unrelated to any incident of or finding recorded during 
service.  Because there is no evidence to show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death, entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312.  As the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, the benefit of the doubt 
doctrine is not for application on this issue.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 
(2003).  The service-connected disability(ies) must have been 
either continuously rated totally disabling for 10 or more 
years immediately preceding death, or continuously rated 
totally disabling for at least 5 years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability. 38 C.F.R. § 3.22.  
As noted above, in January 2000, VA amended 38 C.F.R. § 3.22, 
the implementing regulation for 38 U.S.C.A. § 1318, to 
restrict the award of DIC benefits to cases where the 
veteran, during his or her lifetime, had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibits "hypothetical entitlement" 
as an additional basis for establishing eligibility.

In the present case, the veteran was not service-connected 
for any condition at the time of his death and did not apply 
for service connection for any disability prior to his death.  
That is, the record is devoid of any claims for VA 
compensation benefits during the veteran's lifetime.  As a 
result, entitlement to Dependency and Indemnity Compensation 
pursuant to 38 U.S.C.A. § 1318 is not warranted in this case 
as a matter of law.  See 38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2003); Nat'l Org. of Veterans' Advocates, Inc. 
v. Sec'y of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II).  The claim is denied due to the absence of 
legal merit, or the lack of entitlement under the law.  
Sabonis v. West, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation pursuant 
to 38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



